Citation Nr: 1620485	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  05-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 30, 2007.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He was awarded the Vietnam Campaign Medal, among other decorations for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from multiple RO decisions.  It has been before the Board six times, with various permutations; and has been before the United States Court of Appeals for Veterans Claims (Court) three times, most recently resulting in a June 2015 single-judge Memorandum Decision, wherein the Court vacated that portion of the Board's decision dated in May 2014 which denied entitlement to TDIU prior to January 30, 2007.  The Court left undisturbed that portion of the May 2014 Board decision which denied an effective date prior to January 30, 2007, for a 70 percent rating for PTSD.  The Court then remanded the case for further action consistent with the Memorandum Decision.  


REMAND

Regrettably, the Board finds that additional development is required before it can readjudicate the remaining issue on appeal.   As discussed below, remand is required for a new, retrospective examination.  

The presently appealed issue of entitlement to an earlier effective date for TDIU originates from a March 2001 RO decision granting service connection for PTSD effective from September 30, 1998, with a 30 percent rating then assigned from that date.  September 30, 1998 was the date of receipt of the Veteran's request to reopen his claim for service connection for PTSD.  A submission in January 2002, prior to finality of the March 2001 RO decision, was construed as a request for a higher rating including based on unemployability.  The Board's findings in its partially-vacated May 2014 decision impliedly recognized that the Veteran could be awarded TDIU based on his service-connected PTSD on an extraschedular basis potentially as early as September 30, 1998, if otherwise supported by the facts found.  However, the Board also then determined that a 70 percent disability rating for PTSD was not warranted for the Veteran's PTSD prior to January 30, 2007, and hence entitlement to TDIU prior to that date would have to be on an extraschedular basis.  38 C.F.R. § 4.16(a), (b) (2016).  As noted in the Introduction, above, the Court did not disturb that portion of the Board's May 2014 decision denying an effective date for a 70 percent rating for PTSD prior to January 30, 2007.  

The Board in the (now vacated) portion of its May 2014 decision denying TDIU prior to January 30, 2007, relied on an undated opinion by the Director of the VA's Compensation and Pension Service addressing the facts of the case.  (The Board previously remanded the case to obtain that opinion.)   38 C.F.R. § 4.16(b) requires that an opinion be first obtained by the Director, Compensation and Pension Service, prior to the Board's adjudication of the TDIU claim on an extraschedular basis.  

However, the Veteran's authorized representative in a March 2016 submission contends that only the combined 60 percent rating already assigned prior to January 30, 2007, is required for application of 38 C.F.R. § 4.16(a), for entitlement to TDIU on a schedular basis.  The representative argues that the Veteran's service-connected PTSD at 50% and heart condition at 10% combine to satisfy the requirements of 38 C.F.R. § 4.16(a) because they are both "injuries incurred in action," which injuries when combined may be considered a single disability only requiring a 60 percent combined rating for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).

The Board will not at this juncture address this argument, except to question how the Veteran's heart disease may be construed as an "injur[y] incurred in action."  The Veteran is service connected for heart disease presumptively based on herbicide agent exposure, and such exposure is presumed based on his presence in Vietnam, not based on combat action.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  

The Court in its June 2015 decision found fault with the Board's reliance on an October 2002 VA examination as evidence against TDIU without the Board providing a sufficient statement of reasons and bases for this reliance.  The examiner had opined, "[I]f his [PTSD] could be better controlled, he would be able to function in an occupation that would not require much manual labor."  The Court reasonably noted, in effect, that absent evidence that the Veteran's PTSD could be better controlled, the opinion does not support the conclusion that PTSD does not preclude the Veteran from engaging in substantially gainful employment.  

The Court additionally found that the Board did not provide adequate reasons and bases for relying on a January 2005 VA examination also as evidence against unemployability due to PTSD.  The examiner stated, "I do not see an increase in symptoms of [PTSD].  The symptoms he is describing seem to be stemming from the depression he seems to have developed."  The Court noted, in effect, that the Board failed to explain how symptoms of depression were differentiated from those of the Veteran's PTSD, and if they were not differentiable, how the January 2005 examination opinion did not support the claim.  

The Board believes that an additional, retrospective examination is warranted to address the impact of the Veteran's PTSD on his employability, including whether the Veteran's past symptoms of depression were differentiable from those of his PTSD, for purposes of ascertaining whether PTSD has precluded substantially gainful employment prior to January 30, 2007.  

Additionally, a private psychologist, J.M., provides a January 2013 opinion explaining why he believes that the Veteran should have been rated in excess of 70 percent for his PTSD prior to January 30, 2007, and why he should have been granted TDIU prior to January 30, 2007.  The psychologist provided a March 2016 letter essentially reaffirming his opinions.  

Upon remand examination, the examiner will also be required to address these private opinions.


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO should afford the Veteran a VA examination by an examiner with sufficient expertise to determine, retrospectively, the impact, prior to January 30, 2007, of the Veteran's PTSD on his capacity for substantially gainful employment in a non-sheltered work environment.  The claims file and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

The examiner should carefully review past records including in particular records of prior VA examinations in October 2002, January 2005, and January 2007, and opinions by private psychologist, J.M., in submissions dated in January 2013 and March 2016.  

The examiner should address the nature and extent of any psychiatric disabilities suffered by the Veteran between September 30, 1998, and January 30, 2007.  The examiner should also address in his or her examination report the opinions provided in January 2013 and March 2016 by this private psychologist J.M. 

To the extent possible based on review of the record and current examination, the examiner should address the impact of the Veteran's PTSD on his capacity to obtain and retain substantially gainful employment in a non-sheltered work environment for the period between September 30, 1998, and January 30, 2007, including whether it was at least as likely as not (50 percent or greater probability) that the Veteran's PTSD would preclude such substantially gainful employment.  The examiner should address any intervals of greater or lesser severity of PTSD during this period, including the impact of PTSD on employability during such intervals.  

The examiner should specifically address whether the Veteran's symptoms of depression and any other identified psychiatric disabilities are differentiable from those of his PTSD.  If they are not differentiable, then the examiner should address the combined impact on employability of the Veteran's PTSD and any non-differentiable psychiatric disabilities for the period between September 30, 1998, and January 30, 2007, including any intervals of greater or lesser severity of the combined impact of the Veteran's PTSD and these non-differentiable disabilities, including whether it was at least as likely as not (50 percent or greater probability) that the Veteran's PTSD and non-differentiable psychiatric disabilities, in combined effect, would preclude such substantially gainful employment.  

The examiner should also specifically address the October 2002 VA examiner's opinion, including addressing whether, in the current examiner's opinion, the Veteran could sufficiently control his PTSD and its symptoms to allow for him to be employed in such labor capacities as were not precluded by his heart condition, at the time of the October 2002 examination and at other times between September 30, 1998, and January 30, 2007.

The examiner must provide a sufficient rationale, or reasoning supported by medical knowledge and the facts in the case, for all opinions provided.  

The RO should ensure that the examiner provides all requested opinions as well as adequate rationales supporting these opinions.   

2. Thereafter, refer the case to the Director, Compensation and Pension Service, for a new opinion based on all the evidence obtained, addressing whether the Veteran's combined service-connected disabilities caused unemployability prior to January 30, 2007.  

3. The RO should also undertake any additional development deemed necessary.
 
4. After completion of the above, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or 

	(CONTINUED ON NEXT PAGE)


other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




